Citation Nr: 0938289	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
thumb sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that continued a noncompensable rating for a right thumb 
injury.


FINDINGS OF FACT

1.  The evidence does not show favorable ankylosis of the 
right thumb and does not show limitation of motion of the 
thumb with a gap of one to 2 inches (2.5 to 5.1 cm) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.

2.  The evidence shows pain on palpation with some 
limitations caused by pain.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater, for 
residuals of a right thumb sprain have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
Diagnostic Codes 5224, 5228 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  In deciding the Veteran's increased evaluation 
claims, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Reasonable doubt as 
to the degree of disability will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).

The Veteran seeks a compensable rating for his right thumb 
disability, currently rated under Diagnostic Code (DC) 5224, 
38 C.F.R. § 4.71a.  Diagnostic Code 5224, for ankylosis of 
the thumb, provides for a 10 percent rating evaluation for 
favorable ankylosis and a 20 percent rating evaluation for 
unfavorable ankylosis.  Diagnostic Code 5228 applies to 
limitation of motion of the thumb and assigns a 10 percent 
rating evaluation for a gap of one to 2 inches (2.5 to 5.1 
cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major 
and minor hands under these codes.

The Veteran was afforded a VA examination in February 2006.  
The examiner reviewed the claims file and noted the history 
of the Veteran's injury.  The Veteran reported that his 
injury has become progressively worse, and that he has 
decreased strength and dexterity of the right hand and has 
constant severe pain with flare-ups 3 to 4 times per week.  
The worst possible pain lasted 2 hours and was relieved with 
analgesic medications.  He reported numbness to the right 
thumb, episodic spontaneous, not related to activities.  
Lifting more than 20 pounds increases the pain, and he has 15 
cramps to the right hand and arm per day that last one hour, 
which are relieved with analgesic medications.  He also 
stated that frequent use of the right hand worsens the pain.

The physical exam showed normal strength and dexterity, no 
ankylosis or deformities of any digits of the right hand, no 
gap between the thumb pad and tips of the fingers on 
attempted opposition of thumb to fingers, and no gap between 
finger and proximal transverse crease of the hand on maximal 
flexion of the finger.  Range of motion testing showed that 
active against gravity, measurements were 0 to 80 degrees, 
with no additional loss of motion on repetitive use.  Also 
found was mild tenderness to deep palpation to the MPT joint 
and PIP joint with no swelling or redness to any aspect of 
the hand joints.  X-rays showed small calcifications adjacent 
to the proximal epiphysis of the distal phalanx of the thumb.  
No acute osteoarticular changes were seen.

The examiner diagnosed residuals of a right thumb sprain 
manifested by arthralgias of the thumb with significant 
effects on his employment as a part-time car washer.  The 
disability affects his employment as it causes him to work 
slower, but he is able to complete his duties.  The 
disability also has severe effects on his shopping, 
exercising, bathing, dressing, toileting and grooming, with 
mild effects on his chores.

In his notice of disagreement, the Veteran stated that he is 
unable to use his right thumb because of the constant pain 
and cramping.

The Board has considered all of the evidence and finds that 
the Veteran is not entitled to a compensable rating under DC 
5224 as the evidence does not show favorable ankylosis.  The 
Veteran is not entitled to a compensable rating under DC 5228 
as the evidence does not show a gap of one to 2 inches (2.5 
to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  

However, the Board must also consider whether a higher 
disability rating is warranted under DC 5224 or 5228 based on 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Veteran has severe flare-ups 3 to 4 
times per week, numbness, daily cramping of his hand and arm, 
and weakness.  On examination, the Veteran had no loss of 
range of motion upon repetitive motion, and clearly did not 
have a gap of 1 to 2 inches between his thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
However, the examiner found pain on palpation and noted 
severe effects on employment and activities of daily living.  

The Board has considered the DeLuca criteria, and finds that 
the Veteran should be given the benefit of the doubt.  
Accordingly, the Board finds that a 10 percent rating under 
DC 5228 based upon the DeLuca criteria.

The Board finds no evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization, 
related to the Veteran's disability that would take the 
Veteran's case outside the norm to warrant an extraschedular 
rating.  The Board has considered the effects on the 
Veteran's employment in granting the 10 percent rating under 
DC 5228.  Without taking into consideration such problems, 
this finding could not be made.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted at 
this time.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim, that he must show a worsening of his disability, and 
of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in February 2006.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 10 percent rating for the Veteran's right thumb disability 
is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


